     2:04-cr-20033-SEM-TSH # 75    Page 1 of 10                                      E-FILED
                                                      Thursday, 13 August, 2020 02:40:07 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 04-cr-20033
                                         )
LARRY D. BELL,                           )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Larry D. Bell’s pro se motion

(d/e 68) and amended motion for compassionate release (d/e 70)

requesting a reduction in his term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the motions

are GRANTED.

                             I. BACKGROUND

      On October 8, 2004, Defendant Larry Bell pled guilty to Count

1 of the Indictment for distribution of cocaine base in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C). On February 9, 2005, Defendant

was sentenced to 169 months of imprisonment and a 6-year term of

supervised release.


                              Page 1 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 2 of 10




     On February 22, 2018, Defendant began his term of

supervised release. On June 25, 2018, a petition to revoke was

filed based on Defendant possessing a controlled substance, namely

cocaine, on May 22 and June 6, 2018, failure to report as directed

on June 12, 2018, and failure to participate in substance abuse

treatment and testing on June 6 and 18, 2018. A supplemental

petition to revoke was filed on January 7, 2019, for committing

aggravated battery. Another supplemental petition to revoke was

filed on February 19, 2019, for committing aggravated battery

against a peace officer. On May 1, 2019, Defendant’s supervised

release was revoked for the aforementioned conduct and was

sentenced to 33 months’ imprisonment and a 3-year term of

supervised release. Defendant is currently serving his sentence at

USP Lee, and he has a projected release date of May 12, 2021.

     On July 16, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 68. On July 23, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended

Motion for Compassionate Release was filed. See d/e 70.

Defendant seeks compassionate release due to the COVID-19


                             Page 2 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 3 of 10




pandemic.

     On July 27, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 71. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction in his sentence and the factors set

forth in 18 U.S.C. § 3553(a) do not warrant release.

     On August 13, 2020, a hearing was held on Defendant’s

motion where the Court heard from Defendant and counsel.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the


                             Page 3 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 4 of 10




enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.



                             Page 4 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 5 of 10




That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, Defendant argues that he submitted a request to

the warden of his facility in April 2020, more than 30 days ago, but

did not receive a response. See d/e 70, p. 3. At the hearing,

Defendant stated that he has submitted two more requests. The

Government disagreed, stating that BOP has no record of receiving

a request. See Response, d/e 71, p. 7. It is possible that the

request may have been lost or BOP has simply not reviewed the

request due to the constraints and limitations created by the

pandemic. Therefore, the Court finds that Defendant has met the

30-day requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers


                             Page 5 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 6 of 10




for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     In total, BOP has “1,208 federal inmates and 560 BOP staff

who have confirmed positive test results for COVID-19 nationwide,”

and there have been 111 inmate and 1 staff member deaths as a

result of COVID-19. Id. As of August 13, 2020, USP Lee has

COVID-19 at the facility as 3 staff members currently have the

disease and 2 staff members have recovered. See COVID-19 Cases,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed August 13, 2020). The Court finds that USP Lee is

seriously undertesting its inmates as the facility houses 1,250

inmates the USP and only 181 inmates have been tested. See

COVID-19 Inmate Test Information, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed August 13,

2020).

     Defendant is a 46-year African American male who has type 2

diabetes and has a BMI of 31.7 as he is 6’ and 234 pounds, which

renders him obese. See d/e 72; Adult BMI Calculator, CDC


                             Page 6 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 7 of 10




https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed August 13,

2020). Defendant’s medical records show that he had untreated

diabetes for some time. At the hearing, Defendant notified the

Court that three weeks ago he was finally diagnosed with type 2

diabetes and was placed on diabetes medication. The CDC has

classified type 2 diabetes and obesity as placing Defendant at an

increased risk serious illness if he contracts COVID-19. See People

at Any Age with Underlying Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed

August 13, 2020) (“People of any age with the following conditions

are at increased risk of severe illness from COVID-19:. . . Obesity

(body mass index [BMI] of 30 or higher) . . . Type 2 diabetes

mellitus.”). The Court finds that Defendant’s medical conditions

place him at great risk of serious illness or death if he contracts

COVID-19.

     The Court must also reconsider the factors set out in 18

U.S.C. § 3553(a). Defendant Bell is currently serving a 33-month

term of imprisonment. Defendant’s projected release date is May


                             Page 7 of 10
     2:04-cr-20033-SEM-TSH # 75     Page 8 of 10




12, 2021, leaving fewer than 9 months remaining on his

imprisonment sentence. The Court has reconsidered the factors in

§ 3553(a) and concludes that they entitle Defendant to

compassionate release.

      The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13.1 If Defendant quarantines himself at his new place of

residence away from any other household members, that will

diminish the risk of spreading the virus. Otherwise, the Court does

not find that Defendant poses a danger to the community.

      The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.




1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                                Page 8 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 9 of 10




                          III. CONCLUSION

     For the reasons set forth above, Defendant Larry Bell’s pro se

motion (d/e 68) and amended motion for compassionate release

(d/e 70) are GRANTED. The Court hereby reduces Defendant’s

term of imprisonment from 33 months to time served plus 72 hours

in order to allow BOP to test Defendant for COVID-19 and for

Defendant to arrange transportation.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend 6 months in home

confinement, with the first 14 days to be spent in isolation. The

home confinement shall start as soon as possible after his term of

supervised release begins. Defendant shall be monitored by

telephonic monitoring as approved by the United States Probation

Office. All other aspects of Defendant’s sentence shall remain the

same.

     The Bureau of Prisons is ORDERED to immediately test

Defendant for COVID-19. The Bureau of Prisons is also ORDERED

to release Defendant once he has tested negative for COVID-19.

The Clerk is DIRECTED to send a copy of this Opinion to USP Lee.

Defendant must self-quarantine for a period of 14 days beginning at


                             Page 9 of 10
     2:04-cr-20033-SEM-TSH # 75   Page 10 of 10




the time of his release, including while he travels from his BOP

facility to his new residence. Defendant shall travel to his new

residence in a vehicle with three-row seating that allows him to

follow the CDC’s social distancing guidelines, which include staying

at least six feet from others and wearing a face mask and gloves.

ENTER: August 13, 2020


                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
